Citation Nr: 0705228	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-28 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
in which the RO denied service connection for tinnitus.  The 
veteran filed a notice of disagreement and, after being 
furnished a statement of the case, filed a substantive 
appeal.


FINDING OF FACT

The record lacks competent evidence that the veteran 
developed tinnitus during service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in May 2003, which is before initial 
consideration of the claims, VA advised the veteran of the 
essential elements of the VCAA.  VA told him that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  It told him that it was 
responsible for obtaining any evidence held by a government 
agency.  The veteran was also informed that if he had any 
evidence in his possession pertaining to the claim, he should 
submit it to VA.  While VA did not inform the veteran of the 
types of evidence needed in a claim for service connection, 
the veteran was not prejudiced for two reasons.  First, the 
veteran was already rated for two service-connected 
disabilities which makes it reasonable to believe that he 
knew what evidence was needed for that type of claim.  
Second, the veteran indicated his awareness of the elements 
of service connection in his statements on his Form 9 and 
notice of disagreement (NOD), explaining that he believed his 
tinnitus was caused by his work around engines while in the 
service.  This shows that the veteran had actual knowledge of 
these elements.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
all five elements listed above; however, the Board finds no 
prejudice to the veteran.  The veteran's status and the 
existence of a disability are not in dispute.  As discussed 
above, the veteran had actual knowledge of the service 
connection elements from past claims for service connection 
and demonstrated actual knowledge through his statements on 
his Form 9 and NOD.  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard, supra.

As to assisting the veteran, VA has provided him with an 
examination.  The veteran has not indicated having received 
any treatment, either VA or private, for his tinnitus.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II. Service Connection

The veteran asserts that he developed tinnitus from noise 
exposure during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  
A review of the veteran's service medical records shows that 
the veteran did not complain of buzzing or ringing in the 
ears while in service and denied having any ear, nose, or 
throat trouble, or hearing loss, while completing his 
separation examination.  When the veteran made his original 
claim for service connection in 1970 he made no mention of 
buzzing in his ears (although he filed claims for service 
connection for other disabilities, including hearing loss).  
His silence, when otherwise providing information having the 
purpose of advancing a claim, constitutes negative evidence 
of having buzzing in the ears during service or immediately 
thereafter.  The Board accords more probative value to the 
veteran's statements made contemporaneously at the time of 
his separation, than the veteran's more current statements of 
having tinnitus back in service. 

Even if the veteran experienced buzzing in the ears while on 
active duty, there is no evidence of continued symptomatology 
following his discharge from service.  The first time buzzing 
in the ears, or any other common symptom of tinnitus, was 
shown in the record is when the veteran filed his claim for 
service connection for bilateral tinnitus.  This is many 
years after service and weighs against a finding that 
tinnitus began in service and continued following discharge 
from service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  Finally, in 
the June 2002 VA examination report, the examiner felt that 
the tinnitus was not related to noise exposure or jet engine 
and flight line noise.  It is noted that this is the only 
competent medical evidence on file.

On the Form 9 and NOD the veteran indicated that he believed 
that his tinnitus is a result of his exposure to noise from 
engines while in service.  However, on his 2003 claim, he 
noted that he was filing service connection for bilateral 
tinnitus secondary to his service-connected hearing loss, so 
the Board will also address the secondary issue.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  There is no competent medical evidence in the record 
to show any nexus between the veteran's hearing loss and 
tinnitus; therefore, the preponderance of the evidence is 
against a finding of tinnitus being a secondary service-
connected disability to the veteran's hearing loss.

The veteran has stated that his tinnitus began around 1967.  
The Board does not doubt the sincerity of the veteran's 
belief that he developed tinnitus from noise exposure in 
service.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The veteran could 
render an opinion as to having buzzing in his ears, or any 
other common symptom of tinnitus, while he was in service.  
However, as explained above, the Board finds the veteran's 
contemporaneous statements made in service more credible than 
his current assertions.  Moreover, as noted above, the only 
medical evidence on file is against the claim.

In sum, the veteran had no complaints of tinnitus during 
service and there is no indication in the medical evidence of 
record subsequent to service that the veteran's tinnitus is 
related to his period of active duty.  Accordingly, the 
preponderance of the evidence is against a finding of in-
service tinnitus, continuity of symptomatology associated 
with tinnitus, and a nexus between the post service diagnosis 
of tinnitus and service or a service-connected disability.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


